USDC SDNY

 

 

UNITED sTATEs DISTRICT CoURT DOCUMENT
soUTHERN DISTRICT OF NEW YORK ELECT_RONICALLY FILED
HARLEYSVILLE INSURANCE COMPANY OF DOC #. _
NEW YORK, DATE FrLED; 3/8/2019
Plaimiff,
-against- 18 civ. 12248 (AT)
12 EAST 88rH LLC and eroN BARON 0RDER
CoNsrRUCTIoN LLC, _
Defendants.

 

 

ANALISA TORRES, Distn`ct Judge:

On March 7, 2019, the C ourt extended the time for Defendants to file their answer to the
amended complaint to April 4, 2019. ECF No. 14. On March 8, 2019, Plaintiff filed a “proposed
stipulation and order” which states that “the time for the Defendants to assert any claims against
[Plaintiff] pursuant to the applicable policy of insurance referenced in the Amended Cornplaint
dated January 18, 2019, is hereby extended up to and including May 6, 2019.” ECF No. 15.

Pursuant to Federal Rule of Civil Procedure 13(a)(1)(A), Which governs “compulsory
counterclaims,” “[a] pleading must state as a counterclaim any claim that_at the time of its
service_the pleader has against an opposing party if the claim[] arises out of the transaction or
occurrence that is the subject matter of the opposing party’s claim.” Assuming that counterclaims
“pursuant to the applicable policy of insurance referenced in the Amended Complaint” are
compulsory counterclaims under Fed. R. Civ. P. l3(a)(l)(A), therefore, they must be asserted in
Defendants’ answer, which is due April 4, 2019.

SO ORDERED.

Dated: March 8, 2019
New York, New York

Q/)»

ANALISA TORRES
United States District Judge

 

